                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

TONYA MANGELS,                                  )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )
                                                ) Case No. 4:19-cv-00834-BP
                                                )
AMERICAN MULTI-CINEMA, INC.,                    )
                                                )
               Defendant.                       )


                    NOTICE OF VIDEOTAPED DEPOSITION DUCES TECUM

         PLEASE TAKE NOTICE that at 9:00 a.m. on December 3, 2020, at OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., 4520 Main Street, Suite 400, Kansas City,
MO 64111, counsel for Plaintiff will take the deposition of MICHAEL PURSELL before a
notary public or other officer authorized by law to administer oaths. The deposition will be
recorded by audiovisual and stenographic means by a court reporter and videographer certified to
record depositions, and is intended to be used for all lawful and proper purposes, including use at
trial as evidence. The deposition will begin on the date and time listed above and will continue
from time to time until completed. Plaintiff will use the following provider(s) for audiovisual
and stenographic services: Christopher Video & Reporting, 1100 Main Street, Suite 2190,
Kansas City, MO 64105, 816-471-7800, http://www.cvandr.com.

                                 DUCES TECUM REQUESTS

        You are requested to produce the following documents and things at the time of the
deposition:

       1.      All documents not already produced to date that the witness intends to reference,
discuss, and/or rely upon while testifying.

        2.      All documents and things not already produced to date that the witness utilized to
refresh their recollection in relation to any of the facts or allegations referenced in Plaintiff’s
Complaint or AMC’s Answer.




          Case 4:19-cv-00834-BP Document 46 Filed 11/07/20 Page 1 of 2
                                          Respectfully submitted,

                                          BEAVER LAW FIRM, LLC

                                          /s/ Chad C. Beaver
                                          ___________________________________
                                          Chad C. Beaver        MO Bar No. 54141
                                          (816) 226-7750 | Office
                                          (816) 817-0540 | Fax
                                          cbeaver@beaver-law.com
                                          1600 Genessee Street, Suite 920
                                          Kansas City, Missouri 64102
                                          ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2020, a copy of the above and foregoing document

was served by:

   (_X_) Filing it with the Court’s CM/ECF system;
   (__) U.S. Mail, postage-prepaid;
   (__) Facsimile;
   (__) Email;
   (__) Federal Express; and/or,
   (__) Hand delivery, upon:

Kerri S. Reisdorff
Chris R. Pace
AnnRene Coughlin
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
4520 Main Street, Suite 400
Kansas City, MO 64111
(816) 471-1301
(816) 471-1303 (Facsimile)
kerri.reisdorff@ogletree.com
chris.pace@ogletree.com
annrene.coughlin@ogletree.com
ATTORNEYS FOR DEFENDANT

                                          /s/ Chad C. Beaver
                                          _________________________________________
                                            ATTORNEYS FOR PLAINTIFF




                                     2
         Case 4:19-cv-00834-BP Document 46 Filed 11/07/20 Page 2 of 2
